

116 HRES 365 IH: Expressing support for the designation of May 10, 2019, as “World Lupus Day”.
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 365IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Ms. Dean (for herself, Mr. Brendan F. Boyle of Pennsylvania, and Ms. Scanlon) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of May 10, 2019, as World Lupus Day.
	
 Whereas each year, the Lupus Foundation of America designates May as National Lupus Awareness Month to show support for the estimated 1.5 million Americans who have lupus;
 Whereas lupus is a serious and incurable autoimmune disease that can cause life-threatening damage to any organ in the body;
 Whereas lupus is a global health problem that affects millions of young women, men, and children of all nationalities, races, ethnicities, genders, and ages worldwide;
 Whereas many physicians worldwide are unaware of symptoms and health effects of lupus, causing people with lupus to suffer for many years before they obtain a correct diagnosis and medical treatment;
 Whereas medical research efforts into lupus and the discovery and development of safer, more effective treatments for lupus patients are underfunded in comparison with diseases of similar magnitude and severity;
 Whereas people with lupus will face a lifetime of living with the unpredictable and life-changing health effects of this disease;
 Whereas there is a deep, unmet need worldwide to educate and support individuals and families affected by lupus;
 Whereas there is an urgent need to increase awareness in our community and communities worldwide of the devastating impact of lupus; and
 Whereas citizens are urged to observe this World Lupus Day by educating themselves on the symptoms and impact of lupus, and to join with the Lupus Foundation of America, Philadelphia Tri-State Chapter, in supporting programs of research, education, and community service: Now, therefore, be it
	
 That the House of Representatives hereby supports the designation of World Lupus Day on which lupus organizations around the globe call for increases in public and private sector funding for medical research on lupus, targeted education programs for health professionals, patients, and the public, and worldwide recognition of lupus as a significant public health issue.
		